Case 19-20164-TLM        Doc 20     Filed 05/01/19 Entered 05/01/19 12:43:39              Desc Main
                                    Document     Page 1 of 2


Ford Elsaesser
Chapter 7 Trustee
documents@eaidaho.com
P. O. Box 2220
Sandpoint , ID 83864
(208)263-8871
(208)263-8517[Facsimile]

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In Re:                                 )
Mathew G. Stoddard                     )      Case No. 19-20164TLM
Dawn D. Wishart                        )
                                       )      Chapter 7
                                       )
       Debtors                         )
                                       )

 Notice of Objection to Claim of Exemption and Opportunity to Object and for a Hearing

 No Objection. The Court may consider this request for an order without further notice or
  hearing unless a party in interest files an objection within fourteen [14]days of the date of this
 notice. File the original objection with the Clerk, U. S. Bankruptcy Court, Federal Building,
 6450 N. Mineral Dr., CDA ID 83815 and provide a copy to Ford Elsaesser, Trustee.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further
 notice or hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy
 of the objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the Court's calendar clerk to
 schedule a hearing on the objection and file a separate notice of hearing.

TO THE ABOVE-NAMED COURT, THE DEBTOR, AND DEBTOR'S ATTORNEY:

                                              NOTICE

       YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
following exemption(s) claimed by debtor(s) in this proceeding:



NOTICE OF OBJECTION TO CLAIM OF EXEMPTION                                                      Page 1
Case 19-20164-TLM         Doc 20    Filed 05/01/19 Entered 05/01/19 12:43:39               Desc Main
                                    Document     Page 2 of 2


Asset                                          Statute                         Value of Asset
Pre-petition Garnished Wages                   I.C. §11-605(11)                 $1,580.37


                                            OBJECTION

Objection(s) is made on the following grounds:
Debtor is asserting IC § 11-605(11) on pre-petition garnished wages. Property is not eligible for
exemption under statute listed. Claim of exemption should be disallowed.

DATE: May 1, 2019

                                               /s/ Ford Elsaesser
                                               Ford Elsaesser, Trustee

                                       CERTIFICATE OF SERVICE

       I hereby certify that on May 1, 2019, I electronically filed OBJECTION TO CLAIM
OF EXEMPTION with the Clerk of the Court using the CM/ECF system which sent a Notice of
Electronic Filing to the individuals with the term “ECF” noted next to their name.


   •   D Ray Barker BarkerHunterLawOffice@gmail.com
   •   J Ford Elsaesser feecf@eaidaho.com , ID15@ecfcbis.com
   •   US Trustee ustp.region18.bs.ecf@usdoj.gov

        Manual Notice List

I further certify that, on the same date, I have served the foregoing document to the following
non-CM/ECF Registered Participant(s) in the manner indicated: Via United States Postal
Service, first class mail, postage prepaid:

Mathew Stoddard & Sabrina Wishart
1751 N. Polk TRLR 10
Moscow, ID 83843

                                       /s/Naomi McKinnon
                                       Naomi McKinnon
                                       Administrative Assistant




NOTICE OF OBJECTION TO CLAIM OF EXEMPTION                                                       Page 2
